Exhibit 10.1

April 8, 2009

Richard W. Koe

Dear Rick:

This letter acknowledges that on February 26, 2009, TigerLogic Corporation (the
“Company”) appointed you as its interim President and Chief Executive Officer.
This letter confirms the terms of your offer of employment with the Company as
its interim President and Chief Executive Officer. Such terms are as follows:

1. Duties. The Company acknowledges that you will continue to serve as the
President of Astoria Capital Management, as the Managing General Partner of
Astoria Capital Partners, L.P., and as a director on the Company’s Board of
Directors during your employment relationship with the Company. Astoria Capital
Management is the General Partner of Astoria Capital Partners, L.P., a majority
stockholder of the Company. However, you also acknowledge and agree that you
will be able to devote sufficient business time, attention and energies to
fulfill your duties as the President and Chief Executive Officer of the Company.

2. Base Salary. You acknowledge and agree that from February 26, 2009 until
March 31, 2009, the Company paid you the minimum salary basis for your services,
less applicable withholdings. Starting on April 1, 2009, the Company will pay
you an annual base salary of $240,000, less applicable withholdings, in
accordance with the Company’s normal payroll procedures.

3. Health Benefit Reimbursement Payments. The Company will reimburse you for the
monthly payments that you make for health insurance coverage for you and your
spouse and your dependents during the period of your employment with the
Company. The Company will make these reimbursement payments to you consistent
with the Company’s normal expense reimbursement policy, provided that you submit
documentation to the Company substantiating your payments for health insurance
coverage. You shall also be eligible to participate in the Company’s other,
customary, employee benefit plans, including dental, vision, and disability
insurance plans.

4. Vacation. As an officer of the Company, you shall be designated as an exempt
employee. You will not accrue vacation or sick leave time. Reasonable time away
from work is at your discretion and should be scheduled so as not to interfere
with critical corporate activities or your obligations to the Company.

5. Severance Following Termination of Employment. In the event that the Board of
Directors appoints a new President and Chief Executive Officer for the Company
followed by the termination of your employment with the Company, then, subject
to the release requirement and Section

 

1



--------------------------------------------------------------------------------

409A provisions prescribed in Appendix A attached hereto, you shall be entitled
to receive a lump sum severance payment in an amount equal to three (3) months
of your base salary, less applicable withholdings, as in effect immediately
prior to such termination, provided that you and the Company agree to execute
and not revoke a release of claims agreement in a form acceptable to the
Company.

6. At-Will Employment. Your employment with the Company constitutes “at-will”
employment, and thus your employment relationship with the Company may be
terminated, or you may resign, at any time with or without reason, notice, or
cause. If your employment terminates for any reason, you shall not be entitled
to any payments, benefits, damages, awards or compensation other than as
provided by this letter agreement, or as may otherwise be established under the
Company’s then existing employee benefit plans or policies as of the date of
termination.

7. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the Company’s obligations under this letter agreement and agree expressly to
perform the Company’s obligations under this letter agreement in the same manner
and to the same extent as the Company would be required to perform such
obligations in the absence of a succession. For all purposes under this letter
agreement, the term “Company” shall include any successor to the Company’s
business and/or assets that executes and delivers the assumption agreement
described in this paragraph or that becomes bound by the terms of this letter
agreement by operation of law. Without the written consent of the Company, you
shall not assign or transfer this letter agreement or any right or obligation
under this letter agreement to any other person or entity. Notwithstanding the
foregoing, the terms of this letter agreement and all your rights hereunder
shall inure to the benefit of, and be enforceable by, your personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

8. Immigration Verification. For purposes of federal immigration law, you will
be required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.

9. Confidential Information. As a Company employee, you will be expected to
abide by the Company’s rules and regulations, and the Company will require you
to sign an acknowledgment that you have read and understand the Company’s rules
of conduct. You also agree to maintain the confidentiality of all confidential,
proprietary, and trade secret information of the Company and agree, as a
condition of your employment, to enter into an At Will Employment, Confidential
Information, Inventions Assignment and Arbitration Agreement (the
“Confidentiality Agreement”). The Agreement provides for arbitration of all
claims and disputes relating to or arising out of your employment relationship
with the Company, subject to limitations of any applicable law.

10. Integration. This letter (including Appendix A, attached hereto), the
documents incorporated herein by reference, and the Confidentiality Agreement
represent the entire agreement and understanding between you and the Company
concerning your employment relationship with the Company, and supersede and
replace any and all prior agreements and understandings concerning your
employment relationship with the Company, whether written or oral. The terms of
this letter may only be amended by a written document that is signed by the
Company and you.

 

2



--------------------------------------------------------------------------------

11. Governing Law. California law governs this letter, without regard to its
choice of law rules. You and the Company hereby agree to personal jurisdiction
and venue in the state and federal courts of the state of California.

12. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable, or void, the
remainder of this letter shall continue in full force and effect without such
provision.

13. Voluntary Execution. You acknowledge that you have had the opportunity to
discuss this matter with, and obtain advice from, an attorney, have had
sufficient time to, and have carefully read and fully understand, all the
provisions of this letter, and are knowingly and voluntarily entering into this
letter.

To indicate your acceptance of the Company’s offer (including Appendix A,
attached hereto), please sign and date this letter in the space provided below
and return it to me. A duplicate original is enclosed for your records.

We look forward to working with you at TigerLogic Corporation.

 

Sincerely, By   /s/ Gerald F. Chew   Gerald F. Chew   Director By   /s/ Douglas
G. Marshall   Douglas G. Marshall   Director

 

ACCEPTED AND AGREED TO this 8th day of April, 2009 /s/ Richard W. Koe Richard W.
Koe

Enclosures:

Duplicate Original Letter

At-Will Employment, Confidential Information, Inventions Assignment and
Arbitration Agreement

 

3



--------------------------------------------------------------------------------

Appendix A

To the extent any severance payments will be made under this letter agreement,
such severance payments will be delayed as necessary pursuant to (A) the Release
Requirement and (B) the provisions of Section 409A of the Code and the final
regulations and any guidance promulgated thereunder (“Section 409A”), each as
outlined below.

Release Requirement

The receipt of any severance pursuant to this letter agreement is subject to you
executing and not revoking a release of claims agreement in a form acceptable to
the Company (the “Release”) and provided that such Release is effective and
irrevocable within sixty (60) days following your termination of employment or
such shorter period specified in the Release (the “Release Deadline”). If the
Release does not become effective and irrevocable by the Release Deadline, you
will forfeit any rights to severance or benefits under this letter agreement. In
no event will severance payments or benefits be paid or provided until the
Release becomes effective and irrevocable. The Company shall execute and not
revoke the Release once it has been executed by you.

Section 409A

(i) Notwithstanding anything to the contrary in this letter agreement, no
severance pay or benefits to be paid or provided to you, if any, pursuant to
this letter agreement that, when considered together with any other severance
payments or separation benefits, are considered deferred compensation under
Section 409A (together, the “Deferred Payments”) will be paid or otherwise
provided until you have a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to you, if any, pursuant to this
letter agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until you have a
“separation from service” within the meaning of Section 409A.

(ii) Any severance payments or benefits under this letter agreement that would
be considered Deferred Payments will be paid on, or, in the case of
installments, will not commence until, the sixtieth (60th) day following your
separation from service, or, if later, such time as required by clause
(iii) below. Any installment payments that would have been made to you during
the sixty (60) day period immediately following your separation from service but
for the preceding sentence will be paid to you on the sixtieth (60th) day
following your separation from service and the remaining payments shall be made
as provided in this letter agreement.

(iii) Notwithstanding anything to the contrary in this letter agreement, if you
are a “specified employee” within the meaning of Section 409A at the time of
your separation from service, then, if required, the Deferred Payments, which
are otherwise due to you on or within the six (6) month period following your
separation from service will accrue, to the extent required, during such six
(6) month period and will become payable in a lump sum payment on the date six
(6) months and one (1) day following the date of your separation from service or
the date of your death, if earlier. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Each payment and benefit payable under this letter agreement
is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

 

4



--------------------------------------------------------------------------------

(iv) Any amount paid under the letter agreement that satisfies the requirements
of the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments for purposes of
clause (i) above.

(v) Any amount paid under this letter agreement that qualifies as a payment made
as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
“Section 409A Limit” will not constitute Deferred Payments for purposes of
clause (i) above. “Section 409A Limit” will mean the lesser of two (2) times:
(i) your annualized compensation based upon the annual rate of pay paid to you
during your taxable year preceding your taxable year of your termination of
employment as determined under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which your employment is terminated.

(vi) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. You and the Company
agree to work together in good faith to consider amendments to this letter
agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to you under Section 409A.

 

5